McCLELLAN, J.
(dissenting.) — The single, assignment of error is interpreted as imputing unseparated error to the trial court in overruling plaintiff’s demurrer to plea 1-A, which was addressed to each count of the amended complaint, separately and severally. The demurrer assailed the plea (1-A) as an answer to each count, separately and severally. The judgment entry recites that “the demurrers to plea 1-A to the complaint as amended and to each count thereof are by the court heard and considered, whereupon, it is ordered and adjudged by the court that the said demurrers be and they are hereby overruled.”
The court holds that, in order to sustain the assignment of error, there must have been error in overruling the demurrers to the plea (1JA) as an answer to each and every count of the amended complaint; in other words, the plea (1-A) must have been insufficient as an answer to each and every count of the complaint as amended.
The cases cited are not in point. That of Western Railway of Alabama v. Arnett and that of Aetna Insurance Company v. Lasseter concerned an unseparated assignment of error as upon rulings on demurrers to distinct pleas and to distinct replications, respectively. —McDonald v. Pearson and Richard v. Steiner concerned the accepted practice of referring, on appeal, a decree on demurrer to a bill in equity to such ground or grounds thereof as will sustain the decree. Here the appellant avers in his assignment of error that the trial court erred in overruling his demurrer. It would seem to be certain that, if the plea, addressed to the counts, *552separately and severally, as it was, was insufficient as an answer to any one of the counts and the separately and severally addressed demurrer pointed out its insufficiency, the court did, in fact, err to appellant’s prejudice. •
As to the substantive law of the case: If I understand what the ruling of the majority is, my views are not in entire accord therewith. If it is ruled that an action by the parent, as authorized by Code, § 2485, will bar an action or a recovery by the personal representative, under Code, § 3912, for the death of an intestate (minor) 'which resulted from injury received within the purview of the Employer’s Liability Act (Code, § 3910 et seq), it appears clear to me that the process of attaining that conclusion removes, withont warrant, from Code, § 2485, the words therein whereby the bar prescribed is expressly limited to suits under that and the succeeding sections, viz., 2485 and 2486. The recoverable damages under sections 2485 and 2486 are punitive only (L. & N. R. R. Co. v. Bogue, 177 Ala. 349, 58 south. 392); and those recoverable under the Liability Act (Code, § 3910 et seq.) are compensatory only. The parent cannot maintain an action under the Liability Act for the death of the child. The right thereunder is committed to the personal representative alone. — Code, § 3912; Lovell v. DeBardelaben Co., 90 Ala. 13, 7 South. 756. Aside from the express restriction of the provision for a bar, in section 2485, to suits under that and the succeeding section (2486), which ought to be conclusive, the Legislature would be put in a wholly irrational attitude if it is finally held that the exercise by the parent of his or her right to site for the death of the minor child (who was, also, an employee) bars suit, by the personal representative, under the Employer’s Liability Act. The result would be that, without the re*553motest legislative suggestion that I can find, the provision for the bar in section 2485 would operate to exempt the master from liability except for punitive damages ; would operate to ingraft upon the Employer’s Liability Act an exception not written into it, nor required to be read into it in order to avoid a double recovery.
The distinction between punitive damages and compensatory damages is universally recognized. The recovery of one does not include the other. To allow the parent to recover punitive damages for the wrongful death of the child is obviously a distinct matter from the recovery of compensatory damages by the personal representative. By section 2485 the parent is given the first right, to be exercised in six months, to bring his or her action for the wrongful death of the child under sections 2485 and 2486. Before the expiration of six months the personal representative cannot maintain a suit for the wrongful death of a minor under sections 2485 and 2486. If the personal representative should institute his action under those sections (2485 and 2486), his complaint, if predicated alone upon those sections, could be abated on seasonable plea to that end; or, if he includes with counts under the Employer’s Liability Act a count or counts not under the Liability Act, they would be likewise subject to abatement. After six months the stated right of the parent ceases, and the personal representative’s rights to sue for the wrongful death and under the Liability Act merge, and he may join in his complaint counts asserting the right to recover, for the death of the minor employee, under both the Homicide Act and the Liability Act; or he may rest his action alone on the right given by the sections 2485 and 2486.
Here the parent exercised his right to sue for the death of the minor child. His recovery could rightfully *554have been of punitive damages only. If the defendant permitted the parent (plaintiff) in that suit to proceed to judgment as upon counts declaring under the Liability Act, under which the parent could take no benefit or right, obviously the fault must be attributed to the defendant’s omission to guard the recovery in that action.
The distinction between a suit by an individual, and one by even the same person in a representative capacity only, is too well grounded and accepted to admit of a confusion thereof. So that, in this case, where the parent instituted his action within six months, and recovered for the wrongful death of his minor child, the personal representative is restricted in his right to the action authorized by the Liability Act.
To those counts of the personal representative’s action not declaring under the Liability Act, plea 1-A was a good answer; but to those brought under the Liability Act plea 1-A was not an answer.
Dowdell, C. J., concurs in the opinion of McClellan, J., upon the substantive law of the case.